FIRST INVESTORS LIFE INSURANCE COMPANY [40 Wall Street, New York, NY 10005] PART I - APPLICATION FOR VARIABLE UNIVERSAL LIFE INSURANCE 1.Full Legal Name of Proposed Insured 2.Amount of Insurance 3.Premium Paid With Application $ $ First Middle Last 4. Information on the Proposed Insured 5. Premiums a) Date of Birth b)Age Last Birthday Planned Premium $ Initial Premium $ // MonthDayYear Premiums Payable c) State/Country of Birth o Annually o Semi-Annually o Quarterly o Lifeline (Monthly) d) U.S. Citizen o Yeso No Riders (If No, provide immigration status information on Additional Information page a)Waiver of Monthly Deduction Rider o Yes o No e) Social Security Number b)Accidental Death Benefit RideroYes o No f) Sex o Male o Femaleg) Marital Status c)$ Level Term - Number of Years 6. Residence Address No. of Years 7. Death Benefit Options Street and No. o Option A (Face Amount - Level Death Benefit) CityState Zip o Option B (Face Amount plus Cash Value) 8. Occupation& Duties 9.
